PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2357


DIANE RUSSELL,

                 Plaintiff - Appellee,

           v.

ABSOLUTE COLLECTION SERVICES, INC.,

                 Defendant – Appellant,

           and

CHARLTON CLARKSON,

                 Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:09-cv-00515-WO-WWD)


Argued:   April 11, 2014                    Decided:   August 15, 2014


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Judge Motz and Judge Diaz joined.


ARGUED: Sean T. Partrick, YATES, MCLAMB & WEYHER, LLP, Raleigh,
North Carolina, for Appellant.   Deepak Gupta, GUPTA BECK PLLC,
Washington, D.C., for Appellee.    ON BRIEF: Allison J. Becker,
Jennifer D. Maldonado, YATES, MCLAMB & WEYHER, LLP, Raleigh,
North Carolina, for Appellant.    Joanne Faulkner, New Haven,
Connecticut; Suzanne R. Begnoche, Chapel Hill, North Carolina,
for Appellee.




                              2
FLOYD, Circuit Judge:

       Diane Russell was the target of a dunning campaign waged by

Absolute      Collection          Services,       Inc.        (Absolute     Collection),

wherein Absolute Collection made repeated collection demands to

Russell for a debt that she incurred in 2008.                           Within one month

of    receiving      Absolute       Collection’s         first    collection       letter,

Russell      paid    the       outstanding     bill      in    full.       Although     the

collection letter instructed Russell to send payment for the

debt    to    Absolute         Collection,    she       instead   paid     the   creditor

directly and notified Absolute Collection of her payment during

two telephone conversations with collection agents. Yet, over

the    next    few    months,       Absolute      Collection       continued      sending

Russell demand letters falsely asserting that the already-paid

debt remained due and threatening to report it to credit bureaus

as “past due.”

       Russell filed suit against Absolute Collection in federal

district      court       in     North   Carolina,         alleging       that   Absolute

Collection’s conduct violated the Fair Debt Collection Practices

Act    (FDCPA),      15    U.S.C.    § 1692-1692p,         and    the    North    Carolina

Collection Agency Act, N.C. Gen. Stat. § 58-70-1 et seq., by,

inter     alia,      falsely      reporting       the    status    of     the    debt   and

threatening to report the paid-off debt to credit bureaus as

“past due.”         Following a five-day jury trial, the district court



                                              3
granted Russell’s motion for judgment as a matter of law with

respect to certain claims under the FDCPA and allowed the state

claims to go to the jury, which found in favor of Russell and

awarded to her $37,501.00.

      Absolute Collection now appeals the district court’s orders

(1)   denying      Absolute    Collection’s        motion    for    judgment    as    a

matter of law; (2) granting Russell’s motion for judgment as a

matter   of     law;   (3)    excluding         certain    evidence      relevant    to

Absolute Collection’s bona-fide-error defense; and (4) denying

Absolute Collection’s post-trial motions.                     We reject each of

Absolute Collection’s challenges and affirm the district court’s

judgment in its entirety.



                                        I.

                                        A.

      We begin with the salient portions of the FDCPA’s statutory

framework and then survey the factual and procedural history

before turning to the merits of Absolute Collection’s claims.

Congress enacted the FDCPA “to eliminate abusive debt collection

practices     by    debt     collectors.”          15 U.S.C.       § 1692(e).        To

effectuate      this   purpose,       the       FDCPA     regulates      interactions

between consumers and debt collectors by imposing affirmative

statutory     obligations      upon    debt       collectors       and    proscribing



                                            4
certain abusive conduct.             See, e.g., id. § 1692b (setting forth

debt collectors’ obligations when acquiring location information

about    consumers); id.           § 1692d    (prohibiting         “any    conduct       the

natural consequence of which is to harass, oppress, or abuse any

person”); Clark v. Absolute Collection Serv., Inc., 741 F.3d

487, 490-91 (4th Cir. 2014) (per curiam) (explaining obligations

triggered by a debtor’s oral dispute under § 1692g(a)(3)).                                As

relevant here, the FDCPA makes it unlawful for debt collectors

to make false or deceptive statements in the course of their

collection activities.             See 15 U.S.C. § 1692e.

       Debt collectors that violate the FDCPA are liable to the

debtor   for       actual    damages,     costs,      and       reasonable     attorney’s

fees.    15 U.S.C. § 1692k(a)(1), (a)(3).                   The FDCPA also provides

the potential for statutory damages up to $1,000 subject to the

district court’s discretion.                 Id. § 1692k(a)(2)(A).                  A debtor

generally     is    not     required    to   show     an    intentional        or    knowing

violation on the part of the debt collector to recover damages

under the FDCPA.            Warren v. Sessoms & Rogers, P.A., 676 F.3d

365,    375    (4th      Cir.   2012)     (“[T]he      FDCPA      ‘imposes       liability

without proof of an intentional violation.’” (quoting Allen ex

rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 (3d Cir.

2011))).           The    statute,      however,       excludes         from     liability

violations      that        were    the      result        of    bona     fide       errors.



                                             5
See 15 U.S.C. § 1692k(c).             To qualify for the bona-fide-error

defense, a defendant is required to show, by a preponderance of

the evidence, that (1) it unintentionally violated the FDCPA;

(2) the violation resulted from a bona fide error; and (3) it

maintained procedures reasonably adapted to avoid the violation.

Id.



                                         B.

       This appeal has its genesis in a $501 medical bill.                      After

Diane   Russell     failed    to     remit    payment   for     medical     services

rendered     to     her    husband,      Sandhills      Emergency          Physicians

(Sandhills)       enlisted     Absolute       Collection      to     recover     the

outstanding       $501    balance.       On    December    8,      2008,    Absolute

Collection sent Russell an initial collection letter advising

her that Sandhills “authorized us to extend to you a courtesy

which allows you thirty (30) days in order to pay the balance on

your    account     and    prevent     further,    more    serious         collection

activity.”        Absolute    Collection       followed    its     initial     demand

letter with five telephone calls to Russell over the next couple

of weeks.     On December 30, 2008, Russell paid the entire balance

owed by mailing a check directly to Sandhills, which applied the

payment to her account on January 8, 2009.




                                         6
        A    collection      agent   from     Absolute    Collection        telephoned

Russell on February 6, 2009, seeking to collect on the Sandhills

bill.       Russell informed the agent that she paid the entire $501

debt directly to Sandhills and that the check had cleared her

bank account.          The agent noted Russell’s response in her call

notes and ended the call without asking for proof of payment.

Later       that    month,     however,   Russell       received    another       demand

letter, stating, “We are dismayed by your inaction with respect

to   our     previous     requests    that      you   settle     your   account    with

Sandhills Emergency Physicians.                 Our records indicate that you

still       owe    $501.00   for   services     which    were    rendered    to    you.”

Russell telephoned Absolute Collection and again reported her

payment to Sandhills.              The collection agent advised Russell to

send proof of her payment and suggested that she could set up a

payment plan to pay the bill.             Russell did neither.

        On March 31, 2009, Absolute Collection sent Russell another

collection letter, stating, “As you are aware, your account with

Sandhills Emergency Physicians has not been satisfied.”                             The

letter also threatened, “[W]e will be reporting your past due

account       to    national    credit    bureaus.        This     information     will

remain on your credit file for the next seven (7) years.                            You

may be denied credit in the future as a result.”                        Fearful that

her credit would be ruined, Russell filed a complaint with the



                                            7
Better Business Bureau.                  When the complaint was transmitted to

Absolute      Collection,           an        employee    from        Absolute     Collection

contacted      Sandhills       and       verified        that    Russell     had    paid     the

entire    balance      on     the       bill.         Absolute    Collection       thereafter

ceased its collection efforts with respect to Russell.



                                                 C.

     Russell filed a complaint against Absolute Collection in

federal district court, alleging violations of the FDCPA and

parallel      North     Carolina          consumer-protection            laws.       Absolute

Collection denied liability and raised a bona-fide-error defense

to the FDCPA claims.               In March 2010, after the discovery period

closed, Russell filed a motion for summary judgment on liability

against       Absolute       Collection           under       the      FDCPA.        Absolute

Collection opposed the motion, maintaining that Russell’s claims

under the FDCPA failed as a matter of law because she never

disputed       the     debt        in     writing.            Alternatively,         Absolute

Collection       argued      that        it    presented        sufficient       evidence     to

create    a    genuine       issue       of     material      fact     pertaining       to    its

defense of bona fide error.                     Relying upon an affidavit from its

chief operating officer, Absolute Collection explained that its

bona-fide-error         defense         was     based    on     its   practice     of   asking

debtors    for       proof    of    payment       as     well    as    its   reliance        upon



                                                  8
Sandhills to report subsequent payments on accounts that have

been referred for collection.

      The    case     was    scheduled       for    trial    during       the    district

court’s November 2010 term of court.                  That month, with Russell’s

summary judgment motion still pending, the district court held a

pretrial conference.            During the hearing, Absolute Collection

clarified that it intended to base its bona-fide-error defense

on   the    failure    of    its    internal       systems     to    receive       payment

information     that        Sandhills     was      contractually          obligated    to

report.      Following the conference, Russell filed a motion in

limine, requesting the district court to exclude evidence of any

procedures     between        Absolute       Collection      and      Sandhills       that

Absolute     Collection       failed    to       disclose   during        the   discovery

period.        The     district        court       postponed     the       trial     until

January 2011.

      The    district       court   denied       Russell’s     motion      for     summary

judgment on January 10, 2011.                    Although it rejected Absolute

Collection’s contention that Russell’s claims failed as a matter

of law because she did not dispute the debt in writing, the

district court nevertheless found that there were genuine issues

of material fact regarding Absolute Collection’s bona-fide-error

defense.      That same day, the district court issued a separate

order   continuing      the    trial     to      April   2011,      due    to   inclement



                                             9
weather,    and   reopening     discovery      on      the    limited         issue   of

Absolute     Collection’s       assertion         of     bona          fide      error,

“specifically     with    respect    to     any     procedures         that     existed

between    [Absolute     Collection]     and   Sandhills       .   .    .     requiring

notice to [Absolute Collection] of payments made to an account.”

       During the reopened discovery period, Absolute Collection’s

discovery responses revealed that the facts supporting its bona-

fide-error defense had changed once again.                   Absolute Collection

claimed    that    McKesson     Corporation—a          previously        undisclosed

third-party—(or one of McKesson’s subsidiaries) was responsible

for sending Absolute Collection weekly reports showing payments

made directly to Sandhills, and it provided Russell with the

payment reports it received from McKesson between December 2008

and February 2009, the period during which Russell’s account was

referred for collection and when she made payment to Sandhills.

Absolute Collection also identified, for the first time, the

manager of its payment processing department, Laura Pavesi, as a

witness    with   knowledge    who   could     testify        about     the     payment

posting procedure between McKesson and Absolute Collection.

       On March 22, 2011, Russell filed another motion in limine

requesting the district court to prohibit Absolute Collection

from   introducing     any    evidence      relating     to    its      practice      of

relying upon McKesson to provide payment reports and blaming



                                       10
McKesson    for       not     providing           the     payment      report    reflecting

Russell’s    payment          to     Sandhills.           Following      a    hearing,   the

district    court           found        that     Absolute      Collection’s         untimely

disclosure of evidence pertaining to the factual basis for its

bona-fide-error defense was neither substantially justified nor

harmless, and, therefore, it excluded Pavesi’s testimony as well

as all evidence related to McKesson and the duty of any third

party to provide to Absolute Collection payment reports.

      The case was tried before a jury over the course of five

days.     At the close of Russell’s evidence, Absolute Collection

moved for judgment as a matter of law, which the district court

denied.      At       the    close        of    all     evidence,      Russell   moved   for

judgment    as    a    matter       of     law    on    her    claims    under   15    U.S.C.

§ 1692e(2)(A),         (8),        and    (10).         The    district      court    granted

Russell’s motion for judgment as a matter of law, finding that

the   representations          in        Absolute       Collection’s      dunning     letters

were “objectively false” and that the March 31 letter contained

a “threat to communicate false information to a credit bureau.”

The district court also found that Absolute Collection failed to

present    any    evidence          from        which    the    jury    could    reasonably

conclude that the mistakes giving rise to Absolute Collection’s

FDCPA violations were the result of a bona fide error, and,

therefore, it determined that Russell was entitled to judgment



                                                 11
as   a    matter    of   law    on   Absolute    Collection’s      bona-fide-error

defense.      The jury found in favor of Russell on her state law

claims and awarded her $1,000 in statutory damages under the

FDCPA, $6,000 in statutory damages under state law, and $30,501

in actual damages.

         Absolute   Collection       filed     motions   for   a   new   trial   and

relief from the judgment.             When the district court denied those

motions, Absolute Collection timely appealed.



                                         II.

         We first address Absolute Collection’s contention that the

district court erred in denying its motion for judgment as a

matter of law, a ruling we review de novo, viewing the evidence

and all inferences reasonably drawn therefrom in the light most

favorable to Russell.            See Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489-90 (4th Cir. 2005).

         Federal Rule of Civil Procedure 50 authorizes a district

court to enter judgment as a matter of law when “a party has

been fully heard on an issue during a jury trial and the court

finds that a reasonable jury would not have a legally sufficient

evidentiary basis to find for the party on that issue.”                    Fed. R.

Civ. P. 50(a)(1).              Judgment as a matter of law “is properly

granted if the nonmoving party failed to make a showing on an



                                          12
essential element of his case with respect to which he had the

burden of proof.”          Wheatley v. Wicomico Cnty., 390 F.3d 328, 332

(4th Cir. 2004) (quoting Singer v. Dungan, 45 F.3d 823, 827 (4th

Cir. 1995)) (internal quotation marks omitted).

         Absolute Collection argues that it was entitled to judgment

as   a    matter    of    law    because    Russell       failed      to    present     any

evidence     showing      that   she    disputed     the      debt    in    writing     and

within thirty days of receiving the initial collection letter.

Russell concedes that she did not dispute the validity of the

debt in writing and within thirty days of receiving Absolute

Collection’s first demand letter but submits that such steps are

unnecessary to state a claim under § 1692e.                          Whether a debtor

must dispute the validity of a debt as a condition to bringing

suit      under     the     FDCPA      presents      an       issue        of     statutory

interpretation, and we turn first to the relevant section of the

statute.

         Section   1692g    requires       debt   collectors         to    send     written

“validation notices” to debtors informing them of their rights

to     require     verification     and     dispute       a   debt.         Pursuant    to

§ 1692g, the validation notice must include the amount of the

debt, the name of the creditor, and “a statement that unless the

consumer,        within    thirty   days     after    receipt         of    the    notice,

disputes the validity of the debt, or any portion thereof, the



                                           13
debt will be assumed to be valid by the debt collector.”                                 15

U.S.C.    § 1692g(a)(1)-(3).              The    notice    also   must      apprise     the

debtor that, upon written request within thirty days, the debt

collector will provide verification of the debt and the name and

address information of the original creditor if different from

the current creditor.             Id. § 1692g(a)(4)-(5).              If, within the

thirty-day period, the debtor notifies the debt collector in

writing    that    the    debt    is    disputed     or    requests      the    name    and

address    of     the    original       creditor,    the     debt     collector        must

suspend collection activity until it obtains verification of the

debt or the requested information is mailed to the consumer.

Id. § 1692g(b).

     In Absolute Collection’s view, a debt collector cannot be

liable     under    § 1692e       for     false,     deceptive,       or       misleading

representations          unless     the     debtor        disputes    the       debt    in

accordance with the validation procedures outlined in 15 U.S.C.

§ 1692g.        According     to       Absolute     Collection,       the      permission

afforded by § 1692g to “assume[]” the validity of an undisputed

debt must necessarily authorize a debt collector to continue

seeking collection of such a debt.                   Because Russell failed to

dispute her debt in writing and within thirty days of receiving

the initial collection letter, Absolute Collection contends that




                                            14
it was entitled to judgment as a matter of law on Russell’s

§ 1692e claims.       We reject this interpretation of the law.

       Nothing in the text of the FDCPA suggests that a debtor’s

ability to state a claim under § 1692e is dependent upon the

debtor first disputing the validity of the debt in accordance

with § 1692g.       Given the FDCPA’s “comprehensive and reticulated

statutory        scheme,    involving           clear     definitions,          precise

requirements, and particularized remedies,” Sayyed v. Wolpoff &

Abramson, 485 F.3d 226, 233 (4th Cir. 2007) (internal quotation

marks omitted), the absence of an explicit pre-suit validation

requirement is telling.         Put simply, had Congress intended for a

debt   collector’s     liability      under      the    FDCPA     to    hinge    upon    a

debtor’s    compliance      with     the   validation          provisions      found    in

§ 1692g,    we    suspect     that    it    would       have    so     indicated   with

conspicuous language to that effect.

       We need not rely exclusively upon the statute’s silence,

however,    because    both    the    express      language       and    the    remedial

nature of the FDCPA persuade us that a consumer is not required

to dispute the debt before bringing suit under § 1692e.                          As our

colleagues on the Third Circuit recently observed when rejecting

the very argument Absolute Collection advances here:

       The language of § 1692g indicates that disputing a
       debt is optional.  The statute lists consequences “if
       the consumer” disputes a debt, 15 U.S.C. § 1692g(b)
       (emphasis added), and it makes clear that failure to


                                           15
     dispute a debt cannot be construed as an admission of
     liability.   Thus, the statute protects a prospective
     litigant from being penalized in a lawsuit if he or
     she chooses not to seek validation.

McLaughlin v. Phelan Hallinan & Schmieg, LLP, __ F.3d __, 2014

WL 2883891, at *4 (3d Cir. June 26, 2014) (brackets omitted)

(footnote    omitted)     (citation        omitted).          Given    the     explicit

protection    conferred     upon    debtors      who   choose      not    to    dispute

their debts, it would be anomalous to conclude that a debtor

forfeits his or her ability to bring a lawsuit under the FDCPA

simply     because    the        debtor     failed       to     invoke       § 1692g’s

discretionary validation procedures.

     Further,     allowing       debtors    to   raise      claims     under    § 1692e

without first contesting the debt best promotes the remedial

nature of the FDCPA because it preserves debtors’ abilities to

obtain a remedy for violations of the statute.                         See Atchison,

Topeka & Santa Fe Ry. Co. v. Buell, 480 U.S. 557, 561-62 (1987)

(recognizing the canon of statutory interpretation that remedial

statutes are to be construed liberally).                      Although the statute

authorizes enforcement of the FDCPA through the Federal Trade

Commission, it also facilitates private enforcement by allowing

aggrieved    consumers      to    bring    suit.       15     U.S.C.     §§ 1692k(a),

1692l.      By providing prevailing plaintiffs statutory and actual

damages, as well as reasonable attorney’s fees, Congress plainly

intended     to   regulate        unscrupulous       conduct      by     encouraging


                                           16
consumers who were the target of unlawful collection efforts to

bring civil actions.           See id. § 1692k(a); Tolentino v. Friedman,

46 F.3d 645, 651 (7th Cir. 1995) (“The reason for mandatory fees

is that congress chose a ‘private attorney general’ approach to

assume    enforcement     of    the   FDCPA.”).        To   require      debtors    to

dispute their debts under § 1692g before bringing suit, absent

an explicit statutory directive requiring them to undertake such

action, would frustrate debtors’ abilities to vindicate their

statutory       rights   and    “undermine     the     FDCPA’s     protection       of

unsophisticated debtors, who would have no reason to suspect

that     they    would   be     prevented     from    filing     suit    concerning

deceptive communications as a consequence of failing to invoke

the optional statutory validation procedure.”                  McLaughlin, 2014

WL 2883891, at *4.             The incongruity of Absolute Collection’s

interpretation is evident in this case: Russell had no reason to

challenge the validity of the debt within the first thirty days

of receiving the initial collection letter because the debt was

indeed valid.        Instead, she paid the bill and notified Absolute

Collection of her payment.             It would be inconsistent with the

FDCPA’s remedial scheme to hold that a plaintiff’s ability to

state    a   claim    under     the   FDCPA   is     extinguished       because    the

plaintiff failed to dispute the validity of the debt when he or

she had no reason to seek validation in the first place.



                                         17
     Moreover, requiring debtors to dispute their debts as a

condition to filing suit would produce consequences squarely at

odds with the FDCPA’s essential purpose of preventing “abusive,

deceptive, and unfair debt collection practices.”                                 15 U.S.C.

§ 1692(a).         Under      Absolute      Collection’s          construction        of     the

statute, a debt collector would have free rein to make false or

deceptive    representations             about      the   status      of   a   debt   if     the

debtor failed         to    dispute      its   validity         within     thirty     days    of

receiving      the     initial        collection          letter.          Shielding       debt

collectors from liability for their falsehoods would thwart the

statute’s        objective       of      curtailing         abusive        and      deceptive

collection practices and would contravene the FDCPA’s express

command that debt collectors be liable for violations of “any

provision” of the statute.                  Id. § 1692k (“[A]ny debt collector

who fails to comply with any provision of th[e] [FDCPA] with

respect   to     any       person   is    liable       to   such      person     . . .     .”).

Congress obviously did not intend to immunize debt collectors

from liability for violations of the FDCPA while concomitantly

depriving debtors of a remedy under the statute.                                 Indeed, the

FDCPA’s legislative history suggests that the purpose of the

validation notice requirement was to “eliminate the recurring

problem     of     debt      collectors          dunning        the   wrong      person      or

attempting       to    collect      debts      which      the    consumer      has    already



                                               18
paid.”           S.    Rep.    No.     382,   95th   Cong.   at    4    (1977)     (emphasis

added).

       Finally, contrary to Absolute Collection’s protestations,

construing the FDCPA as permitting a consumer to bring a civil

action without first disputing the debt would not drain § 1692g

of meaning.              The debt validation provisions of § 1692g still

serve the important purpose of ensuring that consumers receive

notice of their rights of verification and to dispute the debt.

See Miller v. Payco-Gen. Am. Credits, Inc., 943 F.2d 482, 484

(4th Cir. 1991).                 Further, many debtors will prefer to avail

themselves of the prompt and inexpensive validation procedures

as an alternative to the costly and time-consuming method of

filing a claim in federal court.                     Thus, allowing debtors to seek

relief for violations of § 1692e without disputing their debts

does not render the statute’s validation procedures superfluous.

       In sum, a pre-suit validation requirement is unfounded in

the text of the statute, contrary to the remedial nature of the

FDCPA, and inconsistent with the FDCPA’s legislative purpose of

eradicating            abusive    collection       practices.          We   therefore    hold

that    a    debtor       is     not    required     to   dispute      his    or   her   debt

pursuant to § 1692g as a condition to filing suit under § 1692e.

Thus,       we        affirm     the    district     court’s      denial      of   Absolute

Collection’s motion for judgment as a matter of law.



                                                19
                                     III.

     Absolute    Collection       also    assigns      error     to    the    district

court’s granting of Russell’s motion for judgment as a matter of

law on her claims under 15 U.S.C. § 1692e.                        Aside from the

arguments we have rejected above, Absolute Collection contends

that Russell was not entitled to judgment as a matter of law

because her claims under § 1692e hinged upon unresolved factual

issues   that   should     have    been       submitted     to   the       jury.     We

disagree.

     Section 1692e broadly prohibits debt collectors from making

“false, deceptive, or misleading” statements in the course of

their    collection      activities,           and     it      includes        sixteen

illustrative    examples    of    prohibited         conduct.         In   this    case,

Russell relied upon three subsections: (1) § 1692e(2)(A), which

makes it unlawful to misrepresent “the character, amount, or

legal status of any debt”; (2) § 1692e(8), which prohibits a

debt collector from “threatening to communicate to any person

credit information which is known or which should be known to be

false”; and (3) § 1692e(10), which proscribes “[t]he use of any

false representation or deceptive means to collect or attempt to

collect any debt.”

     Whether a communication is false, misleading, or deceptive

in violation of § 1692e is determined from the vantage of the



                                         20
“least sophisticated consumer.”              United States v. Nat’l Fin.

Servs., Inc., 98 F.3d 131, 136 (4th Cir. 1996).                   The least-

sophisticated-consumer          test   is    an   objective    standard     that

evaluates § 1692e claims based upon how the least sophisticated

consumer would interpret the allegedly offensive language.                  See

Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir.

2010) (“[The least-sophisticated-consumer test] is an objective

standard, designed to protect all consumers . . . .”); Barany-

Snyder v. Weiner, 539 F.3d 327, 333 (6th Cir. 2008) (“Courts use

the ‘least sophisticated consumer’ standard, an objective test,

when assessing whether particular conduct violates the FDCPA.”).

Although we have never directly addressed whether application of

the objective least-sophisticated-consumer test to the language

of a dunning letter is a question of law, we have assumed that

to be the case.       See Nat’l Fin. Servs., Inc., 98 F.3d at 135-39

(concluding that the debtor was entitled to summary judgment

when   the   least     sophisticated        consumer   would   interpret     the

collection    letter      as    falsely     threatening   legal    action    in

violation of §       1692e(5), (10)).         We recognize, however, that

the    decisions     of   our    sister     circuits   that    have   directly

confronted the issue are not harmonious.                Compare Gonzales v.

Arrow Fin. Servs., LLC, 660 F.3d 1055, 1060-01 (9th Cir. 2011)

(a debt collector’s liability under § 1692e should be resolved



                                       21
as an issue of law), and Russell v. Equifax A.R.S., 74 F.3d 30,

36 (2d Cir. 1996) (same), with Gonzalez v. Kay, 577 F.3d 600,

606-07     (5th    Cir.    2009)   (whether     communication      was    false   or

deceptive in violation of § 1692e is a question of fact for the

jury), and Kistner v. Law Offices of Michael P. Margelefsky,

LLC, 518 F.3d 433, 441 (6th Cir. 2008) (same).

      Here, we believe that the collection notices are so plainly

false and misleading that the district court was justified in

concluding, as a matter of law, that the communications violated

§ 1692e.      The    March    31   dunning    letter     represents      that   “your

account     with     Sandhills      Emergency       Physicians     has    not   been

satisfied.”          Upon     receiving       the    collection      letter,      the

hypothetical       least     sophisticated      consumer       undoubtedly      would

interpret this statement to mean that the debt remains legally

due and owing.            Yet, it is undisputed that Russell had fully

paid her debt with Sandhills at the time Absolute Collection

sent the demand letter.            A debt collector’s false representation

of the character or legal status of a debt violates the FDCPA.

See   15    U.S.C.    § 1692e(2)(A).           Because     the    statement     that

Russell’s debt “has not been satisfied” is false on its face and

misrepresents       “the    character,    amount,      [and]     legal   status   of

[the] debt,” the district court correctly concluded that Russell




                                         22
was entitled to judgment as a matter of law for her claim under

§ 1692e(2)(A).

       We further agree with the district court’s determination

that   the    March      31    dunning     letter      threatened        to   communicate

“credit information which is known or which should be known to

be false,” in violation of § 1692e(8), and that in doing so,

Absolute Collection engaged in a “deceptive means to collect or

attempt to collect any debt,” in violation of § 1692e(10).                                The

collection        letter      expresses        Absolute      Collection’s      intent      to

“report[] [the] past due account to national credit bureaus.”

The only reasonable interpretation that the least sophisticated

consumer     could      reach    after      reading       this   statement          is   that

Absolute Collection was threatening to refer the debt to credit

bureaus      as    delinquent        if   it     did   not     receive    payment        from

Russell.          At   the    time   Absolute       Collection     sent       the    letter,

however, it had in its files documentation of Russell’s oral

reports that she paid the debt and that the check had cleared

the bank.         Based upon Russell’s representations to collection

agents, Absolute Collection knew or should have known that the

information contained in the letter was false.                           See Clark, 741

F.3d    at    491      (explaining        that      § 1692e(8)’s    protections           are

triggered upon a debtor’s oral dispute of the debt).                            Thus, the

district court correctly determined that, as a matter of law,



                                               23
the   March      31   collection        letter       constitutes        a    “threat[]      to

communicate . . . credit information which is known or which

should    be    known      to    be   false,”      id.    § 1692e(8),        and   a   “false

representation        or     deceptive       means       to   collect       or   attempt    to

collect any debt,” id. § 1692e(10). ∗



                                             IV.

      We turn next to the district court’s determination that

Absolute       Collection        violated     the    disclosure         requirements        of

Federal    Rules        of      Civil   Procedure         26(a)   and        (e)   and     its

corresponding decision to exclude evidence relevant to Absolute

Collection’s bona-fide-error defense under Federal Rule of Civil

Procedure 37.         We review for an abuse of discretion both the

district       court’s       finding    of   a     disclosure     violation        and     its


      ∗
        Absolute Collection asserts in passing that the district
court erred in granting Russell’s motion for judgment as a
matter of law regarding Absolute Collection’s bona-fide-error
defense, claiming that the jury had sufficient evidence
(notwithstanding   the  exclusion   of  evidence   pertaining  to
McKesson)   to find that Absolute Collection’s FDCPA violations
were the result of a bona fide error.       Absolute Collection’s
opening brief does not contain any legal argument as to how the
evidence Absolute Collection submitted at trial could support a
valid bona-fide-error defense, nor does it include any record
citations or pertinent legal authority supporting such a claim.
We deem this perfunctory and undeveloped claim waived.        See
Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7 (4th Cir.
2006) (conclusorily assigning error without providing supporting
argument is insufficient to raise issue).




                                             24
decision   to   exclude    evidence      as    a    discovery     sanction.       See

Rowland v. Am. Gen. Fin., Inc., 340 F.3d 187, 195 (4th Cir.

2003); Nelson-Salabes, Inc. v. Morningside Dev., LLC, 284 F.3d

505, 512 n.10 (4th Cir. 2002).               In doing so, we are mindful of

the broad discretion accorded to district courts to supervise

discovery, including the imposition of sanctions for discovery

abuses, as part of their case-management authority.                      See Saudi

v. Northrop Grumman Corp., 427 F.3d 271, 278-79 (4th Cir. 2005).

      Unless stipulated by the parties or otherwise ordered by

the court, Federal Rule of Civil Procedure 26(a) requires the

parties to disclose the identities “of each individual likely to

have discoverable information . . . that the disclosing party

may use to support its claims or defenses,” as well as “all

documents . . . that the disclosing party has in its possession,

custody,   or    control    and   may    use       to   support   its    claims    or

defenses.”      Fed. R. Civ. P. 26(a)(1)(A)(i), (ii).                   The purpose

of Rule 26(a) is to allow the parties to adequately prepare

their cases for trial and to avoid unfair surprise.                     See Wilkins

v.   Montgomery,    751    F.3d   214,    221       (4th   Cir.   2014).      Under

Rule 26(e), a party who has made a Rule 26(a) disclosure or

responded to discovery must provide timely supplementation “if

the party learns that in some material respect the disclosure or

response is incomplete or incorrect, and if the additional or



                                        25
corrective information has not otherwise been made known to the

other parties during the discovery process or in writing.”                             Fed.

R. Civ. P. 26(e)(1)(A).

       Pursuant to Federal Rule of Civil Procedure 37, a party who

fails to comply with the disclosure requirements of Rule 26(a)

or the supplementation requirement of Rule 26(e) “is not allowed

to   use   that   information         or   witness       to   supply     evidence      on    a

motion, at a hearing, or at a trial, unless the failure was

substantially        justified       or    is     harmless.”          Fed.   R.   Civ.      P.

37(c)(1).      In determining whether a party’s non-disclosure is

substantially        justified        or        harmless,       thereby      excusing        a

disclosure     violation,        a    district          court    is     guided    by     the

following factors:

       (1) the surprise to the party against whom the
       evidence would be offered; (2) the ability of that
       party to cure the surprise; (3) the extent to which
       allowing the evidence would disrupt the trial; (4) the
       importance of the evidence; and (5) the nondisclosing
       party’s explanation for its failure to disclose the
       evidence.

S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d

592, 597 (4th Cir. 2003).

      Here,    the    district       court      found    that    Absolute     Collection

violated Rule 26(a) and (e)’s disclosure requirements by failing

to disclose both the payment reports from McKesson and Pavesi as

a    witness   during     the    initial          twenty      months    of   litigation.



                                             26
Because the belated information revealed a new factual basis for

Absolute Collection’s bona-fide-error defense and much of the

information Absolute Collection had either known or should have

known   throughout      the   initial    discovery     period,    the     district

court   found    that   Absolute      Collection’s     disclosure       violations

were neither substantially justified nor harmless.                       Thus, it

excluded     Pavesi’s     testimony      and     all   evidence        related   to

McKesson, including the collection payment reports.

      Absolute Collection’s principal argument on appeal—that its

identification of Pavesi as a witness and its disclosure of the

McKesson information were timely because they were made during

the   reopened    discovery    period—cannot         survive    scrutiny.        The

district court’s January 10 order reopening discovery did not

authorize the parties to conduct the broad discovery Absolute

Collection suggests.          To the contrary, the order, by its own

terms, was limited to information “specifically with respect to

any procedures that existed between [Absolute Collection] and

Sandhills . . . requiring notice to [Absolute Collection] of

payments   made.”       Significantly,         the   January    2011    order    was

predicated      upon    Absolute      Collection’s      prior    representation

during the November 2010 pretrial conference that its claim of

bona fide error was based upon its failure to receive updated

payment      information       that     Sandhills,       its      client,        was



                                        27
contractually obligated to provide.                    The information Absolute

Collection      produced       during     the    reopened          discovery      period

relating   to    McKesson,      however,       revealed      a    different       factual

basis for the bona-fide-error defense altogether.                          Contrary to

Absolute     Collection’s       assertion,       therefore,         nothing      in     the

district court’s January 2011 order reopening discovery supports

Absolute   Collection’s        contention       that   its       belated   disclosures

were approved by the district court’s decision to reopen limited

discovery.      See Saudi, 427 F.3d at 279 (“The district court

should not be a victim of its own lenity, nor should [a party]

capitalize on his noncompliance with the court’s rules.”).

      It   is    undisputed      that     Absolute       Collection         failed      to

disclose   Pavesi     as   a    witness    related      to   its     bona-fide-error

defense    or   the   McKesson     payment       reports     during        the   initial

discovery period or at any time before the first trial date of

November 2010 or the second trial date in January 2011.                               Given

the broad discretion accorded to district courts to supervise

discovery, we conclude that the district court did not abuse its

discretion in finding that Absolute Collection failed to satisfy

its disclosure obligations under Rules 26(a) and (e).

      We further conclude that the district court acted within

its   discretion      in   excluding       Absolute       Collection’s           evidence

relating to its claim of bona fide error to ensure that there



                                          28
would   be    no    unfair    surprise      at    trial.      The     district    court

discussed each of the Southern States factors and reasonably

concluded that Absolute Collection’s disclosure violations were

neither substantially justified nor harmless.                         Throughout the

year and a half of litigation leading up to trial, including

(1) Absolute Collection’s responses to Russell’s first discovery

requests in November 2009, (2) its amendment to those responses,

(3) its initial disclosures in December 2009, (4) its response

to Russell’s motion for summary judgment, and (5) its pretrial

disclosures        filed   before     the    anticipated       November       2010    and

January 2011 trial dates, Absolute Collection failed to identify

Pavesi—its own employee—as a potential witness or disclose the

McKesson      payment      reports.         Not    only      was    the    information

pertaining     to    McKesson       disclosed     to   Russell      just   two   months

before trial, but the belated discovery materials presented an

entirely new factual basis as to Absolute Collection’s bona-

fide-error defense.           Given the advanced stage of the litigation

and   the    significance      of    the    evidence    to    Russell’s       case,   the

district court justifiably concluded that the late disclosures

were not harmless.            See NutraSweet Co. v. X-L Eng’g Co., 227

F.3d 776, 786 (7th Cir. 2000) (finding harm when disclosure was

made after the district court postponed the trial date once and

trial   was    set    to     begin    in    six   weeks).          Further,    Absolute



                                            29
Collection has failed to provide any justification—much less a

substantially justified one—for the late disclosures.               Without

any   legitimate   reason   for   the    disclosure   violations,    we   are

unable to conclude that the district court abused its discretion

in excluding the evidence under Rule 37 of the Federal Rules of

Civil Procedure.



                                    V.

      Last, Absolute Collection appeals the denial of its motions

for a new trial under Federal Rule of Civil Procedure 59 and for

relief from the judgment under Federal Rule of Civil Procedure

60(b).     Because Absolute Collection’s assignments of error with

respect to its post-trial motions rest upon identical arguments

rejected above, we affirm the district court’s denial of those

motions.



                                    VI.

      Accordingly, for the reasons set forth above, we affirm the

judgment of the district court in its entirety.

                                                                    AFFIRMED




                                    30